
	
		II
		112th CONGRESS
		2d Session
		S. 3598
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect elder adults from exploitation and financial
		  crime, to prevent elder adult abuse and financial exploitation, and to promote
		  safety for elder adults.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Robert Matava Exploitation
			 Protection for Elder Adults Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Federal prosecution of abuse and exploitation directed at
				elders
					Sec. 101. Enhanced penalty for telemarketing and
				email-marketing fraud directed at elders.
					Sec. 102. Data collection.
					TITLE II—Coordination of civil protections and criminal
				prosecution as it relates to elder justice
					Sec. 201. Model States laws and practices.
					Sec. 202. Civil protection and criminal
				prosecution.
					TITLE III—Interstate initiatives
					Sec. 301. Interstate agreements and compacts.
					Sec. 302. Recommendations on interstate
				communication.
					TITLE IV—GAO report
					Sec. 401. GAO report to assess cost of elder abuse on Federal
				programs.
				
			2.Definitions
			(a)In
			 generalIn this Act—
				(1)the terms abuse,
			 elder, elder justice, exploitation, and
			 neglect have the meanings given those terms in section 2011 of the
			 Social Security Act (42 U.S.C. 1397j);
				(2)the term
			 adult protective services—
					(A)means such
			 services provided to adults as specified in Federal, State, or local law
			 pertaining to adult protective services; and
					(B)includes services
			 such as—
						(i)receiving reports
			 of adult abuse, neglect, or exploitation;
						(ii)investigating
			 the reports described in clause (i);
						(iii)case planning,
			 monitoring, evaluation, and other case work and services; and
						(iv)providing,
			 arranging for, or facilitating the provision of medical, social service,
			 economic, legal, housing, law enforcement, or other protective emergency, or
			 support services;
						(3)the term
			 caregiver—
					(A)means an
			 individual who has the responsibility for the care of an elder either
			 voluntarily, by contract, by receipt of payment for care, or as a result of the
			 operation of law; and
					(B)shall include a
			 family member or other individual who provides (on behalf of such individual or
			 of a public or private agency, organization, or institution) compensated or
			 uncompensated care to an elder who needs supportive services in any
			 setting;
					(4)the term
			 elder abuse includes neglect and exploitation;
				(5)the term
			 fiduciary—
					(A)means an
			 individual or entity with the legal responsibility—
						(i)to
			 make decisions on behalf of and for the benefit of another individual;
			 and
						(ii)to
			 act in good faith and with fairness; and
						(B)shall
			 include—
						(i)a
			 trustee;
						(ii)a
			 guardian;
						(iii)a
			 conservator;
						(iv)an
			 executor;
						(v)an
			 agent under a financial power of attorney or health care power of attorney;
			 or
						(vi)a
			 representative payee; and
						(6)the term
			 State means any of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam,
			 American Samoa, and the Commonwealth of the Mariana Islands.
				IFederal
			 prosecution of abuse and exploitation directed at elders
			101.Enhanced
			 penalty for telemarketing and email-marketing fraud directed at elders
				(a)In
			 generalChapter 113A of title
			 18, United States Code, is amended—
					(1)in the chapter heading by inserting
			 and email
			 marketing after Telemarketing;
					(2)by striking section 2325 and inserting the
			 following:
						
							2325.DefinitionIn this chapter, the term
				telemarketing or email marketing—
								(1)means a plan, program, promotion, or
				campaign that is conducted to induce—
									(A)purchases of
				goods or services;
									(B)participation in
				a contest or sweepstakes;
									(C)a charitable
				contribution, donation, or gift of money or any other thing of value;
									(D)investment for
				financial profit;
									(E)participation in
				a business opportunity;
									(F)commitment to a
				loan; or
									(G)participation in
				a fraudulent medical study, research study, or pilot study,
									by use of
				1 or more interstate telephone calls, emails, text messages, or electronic
				instant messages initiated either by a person who is conducting the plan,
				program, promotion, or campaign or by a prospective purchaser or contest or
				sweepstakes participant or charitable contributor, donor, or investor;
				and(2)does not include
				the solicitation of sales through the posting, publication, or mailing of a
				catalog that—
									(A)contains a
				written description or illustration of the goods or services offered for
				sale;
									(B)includes the
				business address of the seller;
									(C)includes multiple
				pages of written material or illustration; and
									(D)has been issued
				not less frequently than once a year,
									if the
				person making the solicitation does not solicit customers by telephone, email,
				text message, or electronic instant message, but only receives interstate
				telephone calls, emails, text messages, or electronic instant messages
				initiated by customers in response to the catalog and in response to those
				interstate telephone calls, emails, text messages, or electronic instant
				messages does not conduct further
				solicitation;;
				and
					(3)in section 2326,
			 in the matter preceding paragraph (1)—
						(A)by striking
			 or 1344 and inserting 1344, or 1347 or section 1128B of
			 the Social Security Act (42 U.S.C. 1320a–7b); and
						(B)by inserting
			 or email marketing after telemarketing.
						(b)Technical and
			 conforming amendmentThe table of chapters at the beginning of
			 part I of title 18, United States Code, is amended by striking the item
			 relating to chapter 113A and inserting the following:
					
						
							113A.Telemarketing and email marketing
				  fraud2325
						
						.
				102.Data
			 collectionThe Attorney
			 General, in consultation with the Secretary of Health and Human Services,
			 shall, on an annual basis—
				(1)collect from
			 Federal, State, and local law enforcement agencies and prosecutor offices
			 statistical data relating to the incidence of elder abuse, including data
			 relating to—
					(A)the number of
			 elder abuse cases referred to law enforcement agencies, adult protective
			 services, or any other State entity tasked with addressing elder abuse;
					(B)the number and
			 types of cases filed in Federal, State, and local courts; and
					(C)the outcomes of
			 the cases described in subparagraphs (A) and (B) and the reasons for such
			 outcomes;
					(2)identify common
			 data points among Federal, State, and local law enforcement agencies and
			 prosecutor offices that would allow for the collection of uniform national
			 data;
				(3)publish a summary
			 of the data collected under paragraphs (1) and (2);
				(4)identify—
					(A)the types of data
			 relevant to elder abuse that should be collected; and
					(B)what entity is
			 most capable of collecting the data described in subparagraph (A); and
					(5)develop
			 recommendations for collecting additional data relating to elder abuse.
				IICoordination of
			 civil protections and criminal prosecution as it relates to elder
			 justice
			201.Model States
			 laws and practicesThe
			 Attorney General, in consultation with the Secretary of Health and Human
			 Services and the Elder Justice Coordinating Council (established under section
			 2021 of the Social Security Act (42 U.S.C. 1397k)), shall—
				(1)create, compile,
			 evaluate, and disseminate materials and information, and provide the necessary
			 training and technical assistance, to assist States and units of local
			 government in—
					(A)investigating,
			 prosecuting, pursuing, preventing, understanding, and mitigating the impact
			 of—
						(i)physical, sexual,
			 and psychological abuse of elders;
						(ii)exploitation of
			 elders, including financial abuse and scams targeting elders; and
						(iii)neglect of
			 elders; and
						(B)assessing,
			 addressing, and mitigating the physical and psychological trauma to victims of
			 elder abuse;
					(2)collect data and
			 perform an evidence-based evaluation to—
					(A)assure the
			 efficacy of measures and methods intended to prevent, detect, respond to, or
			 redress elder abuse; and
					(B)evaluate the
			 number of victims of elder abuse in each State and the extent to which the
			 needs of the victims are served by crime victim services, programs, and sources
			 of funding;
					(3)publish a report,
			 on an annual basis, that describes the results of the evaluations conducted
			 under paragraphs (1) and (2), and submit the report to each Federal agency,
			 each State, and the Committee on the Judiciary and the Special Committee on
			 Aging of the Senate and the Committee on the Judiciary of the House of
			 Representatives;
				(4)evaluate training
			 models to determine best practices, create replication guides, create training
			 materials, if necessary, for law enforcement officers, prosecutors, judges,
			 emergency responders, individuals working in victim services, adult protective
			 services, social services, and public safety, medical personnel, mental health
			 personnel, financial services personnel, and any other individuals whose work
			 may bring them in contact with elder abuse regarding how to—
					(A)conduct
			 investigations in elder abuse cases;
					(B)address
			 evidentiary issues and other legal issues; and
					(C)appropriately
			 assess, respond to, and interact with victims and witnesses in elder abuse
			 cases, including in administrative, civil, and criminal judicial
			 proceedings;
					(5)conduct, and
			 update on a regular basis, a study of laws and practices relating to elder
			 abuse, neglect, and exploitation, including—
					(A)a comprehensive
			 description of State laws and practices;
					(B)an analysis of
			 the effectiveness of State laws and practices, including—
						(i)whether the State
			 laws are enforced; and
						(ii)if
			 enforced—
							(I)how the State
			 laws are enforced; and
							(II)how enforcement
			 of the State laws has effected elder abuse within the State;
							(C)a review of State
			 definitions of the terms abuse, neglect, and
			 exploitation in the context of elder abuse cases;
					(D)a review of State
			 laws that mandate reporting of elder abuse, including adult protective services
			 laws, laws that require the reporting of nursing home deaths or suspicious
			 deaths of elders to coroners or medical examiners, and other pertinent
			 reporting laws, that analyzes—
						(i)the
			 impact and efficacy of the State laws;
						(ii)whether the
			 State laws are enforced;
						(iii)the levels of
			 compliance with the State laws; and
						(iv)the response to,
			 and actions taken as a result of, reports made under the State laws;
						(E)a review of State
			 evidentiary, procedural, sentencing, choice of remedies, and data retention
			 issues relating to elder abuse, neglect, and exploitation;
					(F)a review of State
			 fiduciary laws, including law relating to guardianship, conservatorship, and
			 power of attorney;
					(G)a review of State
			 laws that permit or encourage employees of depository institutions (as defined
			 in section 3(c)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)(1))
			 and State credit unions (as defined in section 101 of the Federal Credit Union
			 Act (12 U.S.C. 1752)) to prevent and report suspected elder abuse, neglect, and
			 exploitation;
					(H)a review of State
			 laws used in civil court proceedings to prevent and address elder abuse;
					(I)a review of State
			 laws relating to fraud and related activities in connection with mail,
			 telemarketing, the Internet, or health care;
					(J)a review of State
			 laws that create programs, offices, entities, or other programs that address or
			 respond to elder abuse; and
					(K)an analysis of
			 any other State laws relating to elder abuse; and
					(6)carry out such
			 other duties as the Attorney General determines necessary in connection with
			 enhancing the understanding, prevention, detection, and response to elder
			 abuse.
				202.Civil
			 protection and criminal prosecution
				(a)Establishment
					(1)In
			 generalThe Attorney General, in cooperation with the Secretary
			 of Health and Human Services and the Legal Services Corporation, shall
			 establish a demonstration program to provide grants on an annual basis to not
			 more than 6 civil legal services entities that could prevent or provide
			 remedies for abuse, neglect, and exploitation and collaborate with other
			 organizations seeking to prevent, detect, and respond to elder abuse.
					(2)EligibilityGrants
			 awarded under paragraph (1) shall be provided to entities that demonstrate a
			 commitment to representation of elder abuse victims or potential victims and
			 participating in multidisciplinary and interagency efforts to combat elder
			 abuse.
					(b)RequirementsTo
			 receive a grant under this section an entity shall—
					(1)be an experienced
			 nonprofit legal services provider; and
					(2)propose or
			 demonstrate—
						(A)collaboration
			 with State or local aging, social, and human services and law enforcement
			 agencies;
						(B)partnership with
			 professionals with knowledge and experience relating to the criminal justice
			 system; and
						(C)methodology for
			 timely evidenced-based evaluation.
						(c)ReportNot
			 later than 6 months after the completion of the demonstration program under
			 this section, the Secretary shall submit to Congress a report on such program,
			 that includes the results of the program and recommendations for such
			 legislation and administrative action as the Attorney and Secretary determines
			 to be appropriate.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General such sums as are necessary for fiscal years 2013 through 2017
			 to carry out this section.
				IIIInterstate
			 initiatives
			301.Interstate
			 agreements and compactsThe
			 consent of Congress is given to any 2 or more States (acting through State
			 agencies with jurisdiction over adult protective services) to enter into
			 agreements or compacts for cooperative effort and mutual assistance—
				(1)in promoting the safety and well-being of
			 elders; and
				(2)in enforcing their respective laws and
			 policies to promote such safety and well-being.
				302.Recommendations
			 on interstate communicationThe Executive Director of the State Justice
			 Institute, in consultation with State or local aging, social, and human
			 services and law enforcement agencies and nationally recognized nonprofit
			 associations with expertise in data sharing among criminal justice agencies and
			 familiarity with the issues raised in elder exploitation cases, shall submit to
			 Congress legislative proposals relating to the facilitation of interstate
			 agreements and compacts.
			IVGAO
			 report
			401.GAO report to
			 assess cost of elder abuse on Federal programsNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States, in
			 consultation with the Secretary of Health and Human Services, the Department of
			 Health and Human Services Office of the Inspector General, the Attorney
			 General, and the Chairman of the Federal Trade Commission, shall publish a
			 report reviewing any findings on the financial cost to the Federal Government
			 from the abuse and exploitation of elders.
			
